Title: To John Adams from James Lloyd, 8 March 1815
From: Lloyd, James
To: Adams, John



Sir.—
Boston, March 8. 1815.

In a former note returning the letter with which you had obligingly favored me, I had the honor to offer you my congratulations on the termination of the war, without waiting to know what were the grounds of the Treaty which concluded it; because from the tenor of the previous correspondence, and my personal knowledge of nearly all the Commissioners, I felt a reliance, that the arrangement would not be a dishonorable , altho’ I acknowledge my rejoicing was mingled with fear lest it should be, at least in some points a disadvantageous one;—and this expression of feeling I volunteered with the more readiness, as the intelligence was received at a moment, when the National character had been splendidly illustrated by the recent atchievment at New Orleans.—
But I greeted the occurrence with smiles, principally, not because I expected it would bring, or restore to us all the benefits we possessed under former treaties; but because I saw no chance but from this source, of happier prospects for the future;—it was not however the storm that howled along the Lakes, or upon the seabord, that created the apprehensions of an instant, for the fate of the contest, but it was the hidden fire that was rumbling within our own bosoms, and which under a continuance of the war, would I believe have made our Country the theatre of domestic convulsions, as well as of foreign warfare, and perhaps from its effects, have offered up some parts of it, as no very difficult prey to the mercy of the enemy.—
On this head I know, Sir, you had better hopes, and thought differently from me, and I have now only to say I am glad the experiment has never come to issue.—
As the price of the purchase of an escape from evils portentous as these, I considered it as probable, that the English Government might claim from us, the contested Eastern Islands, & interdict all trade between us, and her colonial possessions; and possibly still further, that she would endeavor to extort from us the Coast fisheries around her own shores;—for on the magnanimity or friend ship of Great Britain, or of any other Nation in matters of interest, I confess I never had the ability, to lash my imagination into any sort of dependance; but I did also cherish the belief, that none of our essential or important rights or liberties would be diminished or surrendered.—of the latter, the one most important  of the greatest consequence in reference to its intrinsic value, and as derived from discovery & possession, and confirmed by a formal treaty stipulation, is unquestionably that to which you have referred, the Coast fisheries on the shores of the British possessions in North America.—
These fisheries, as most advantageously secured to the United States by the treaty of 1783.—and made at the time, as I have always understood, a sine-qua-non of that treaty, principally by one of our then ministers, offer an invaluable fund of wealth and power to our Country; one which has never been duly attended to, nor justly appreciated, but which if continued and improved, was destined to grow with our growth, and strengthen with our strength,—and at no very distant day to extract the cream of the trade as well as the fisheries, and to render in a great measure dependant upon, if not tributary to us, all the British Atlantick possessions in North America upon this Continent.—
In reviewing the recognition of this liberty, for the Inhabitants of the United States, to fish without limitation of time, on all the Coasts of Newfoundland which British fishermen shall use, and also on the Coasts, Bays, and Creeks, of all other, His Britannic Majestys Dominions in America, and with the exception of the Island of Newfoundland, to dry and cure fish, on the said shores, wherever unsettled, or where settled, with the approbation of the Proprietors or possessors of the soil; it is difficult to suppress a homage of respect, for the talents and prescience of the Negotiators on the one side, in obtaining the recognition of such a right or liberty, or of supprize at the heedlesness or obtuseness of those on the other, in acceding to it, except under the pressure of some great necessity.—
This liberty is in fact, looking at it in its naked state, and such in time of general peace it would have shortly proved itself to be, granting to a young, an increasing, a powerful and rival Nation, the ability to moor within a cables length of the shore, a cordon of foreign vessels around the seabord of the British Provinces,—of engrossing the better part of all the wealth they possessed, and setting at defiance the revenue laws, both of the Mother Country and the Colonies:—for that vastly the larger part of the fisheries, as well as the more valuable of the supplies of these provinces would have found their way through this line of circumvallation, was as certain to happen, as the regular appearance of the American fisher men on their Coasts.—
The prosecution of these Coast and Bay fisheries, altho’ it had already become extremely advantageous, had undoubtedly reached in a very small degree, the extension and importance it was capable of attaining.—The unsettled state of the commercial world for the past twenty years, and the more alluring objects of mercantile enterprize which such a state of things evolved, served in point of immediate consideration and attention, to throw these fisheries into the back ground; but still until first checked by the system of embargoes and restrictions, and finally stopped by a declaration of War, they were silently, but rapidly progressing, and reaching an importance, which altho’ generally unknown to our Country and its Statesmen, had become highly alarming to the Governments, and more wealthy Merchants of the Provinces, and was beginning to attract the attention and jealousy of the Cabinet of Great Britain towards them.—
The shores, the creeks, the inlets of the Bay of Fundy, the Bay of Chaleur,—the Gulf of St. Laurence,—the Straits of Bellisle, and the Coast of Labrador, appear to have been designed by the God of Nature, as the great Ovarium of fish; the inexhaustible repository of this species of food, not only for the supply of the American, but of the European Continent.—At the proper season,—to catch them in endless abundance, little more of effort is needed, than to bait the hook and pull the line, and occasionally even this is not necessary.—In clear weather near the shores myriads are visible, and the strand is at times almost literally paved with them.—
All this was gradually making itself known to the enterprise and vigilance of the New England fishermen, and for a few seasons prior to the year 1808, the resort to this employment had become an object of attention from the Thames at New London, to the Schoodic; and boats and vessels of a small, as well as larger size, were flocking to it from all the intermediate ports of the United States.—In the fishing season, at the best places for catching the Cod, the New England fishermen, I am told, on a Sunday swarmed like flies upon the shores; and that in some of these years, it Probably would not be an over-estimate, to rate the number of vessels employed in this fishery belonging to the United States, at from 1500 to two thousand sails, reckoning a vessel for each trip or voyage;and including the larger boat fishery; and this number if the fisheries were continued, would shortly be still further, and very greatly extended.—
The nursery for seamen—the consequent increase of power—the mine of wealth—the accumulation of Capital (for it has been justly observed that he who draws a Cod-fish from the sea gives a piece of silver to his Country,)—the controul over the British North-American Provinces—the effect upon the trade and customs of the parent country, and the corresponding advantages to the United States, of which the enlargement of such an intercourse was susceptible, (for the stock of fish appears inexhaustible) you are much better able to conceive than I am to describe;—but I with pleasure point them anew for your consideration, as on many accounts presenting one of the most interesting public objects, to which it can be devoted.—
Lucrative however, and imposing in its individual and national bearings as this fishery was, and was to become; it was little known to the leading men of our country, and little spoken of by others even in Massachusetts, and or among those who were actually engaged in it; and a knowledge of its existence, in any thing like its real extent, or future capability, was perhaps confined to not more than a dozen heads, (if so many) in the whole of the southern and western, and even middle divisions of the Union.—
The causes of its value and importance, not being a matter of greater notoriety here, are obvious.—it was an employment not only in the fishery, but in many instances undoubtedly in trade, and in an illicit trade with the British Inhabitants, in which independently of the dread of competition, one of the inherent attributes of Commerce, publicity was most carefully to be avoided;—those therefore who were engaged in it, made no unnecessary promulgation of their employment, while their Co-adjutors, the poorer Inhabitants of the Provinces, tasting equally its sweets and advantages, were alike Disposed to keep silence with regard to it.—but not so situated were the Provincial Governments, and the more wealthy of the Merchants of the sea-port Towns,—they had become highly alarmed at the expansion of this fishery, and trade; jealous of its progress and clamorous at its endurance.—The former saw their own con—sequence abridged—their Revenue intercepted,—their people alienated, envying the privileges and advantages of a neighboring nation, which their own systems would not permit them to enjoy,—and witnessing their famous navigation act, the sheet anchor of their Commercial supremacy, rendered in its local operation at least, a dead letter.—They therefore of late years have repeatedly memorialized the Government in England respecting the fisheries carried on by the Americans, while the whole body of Scottish adventurers, whose trade both in imports and exports, and controul over the Inhabitants it curtailed, have turned out in full cry, and joined the chorus of the Colonial Governments, in a crusade against the encroachments of the Infidels, the Dis-believers in the Divine Authority of Kings, on the rights of the Provinces.—and have pursued their object so assiduously, that at their own expense, as I am informed from a respectable source in the year 1807 or 8, they stationed a watchman in some favorable position near the Straits of Canso, to count the number of American vessels which passed those Straits on this employment,—who returned nine hundred & thirty-eight as the number actually ascertained by him to have passed, and doubtless many others during the night or in stormy or thick weather escaped his observation.—And some of these Addressors have distinctly looked forward with gratification to a state of War, as a desirable occurrence, which would by its existence annul existing treaty stipulations so injurious as they contend, to their interests, and those of the Nation.—with what degree of correctness this expectation has been entertained the future must determine, but unfortunately these murmurs and complaints reached England and were industriously circulated, about the time that our restrictive measures, inefficacious at best and rendered still more so from never having been fully executed, awakened an unusual and critical attention to the commercial connexion between the two Countries; and probably the value and importance of this branch of it, is now at least as fully understood, and appreciated, on the eastern as on the western side of the Atlantick.—
Carried away by first impressions a large part of mankind become not unfrequently the dupes of misconception, and adhere to their opinions with a pertinacity proportioned to the time they have entertained them; from a source something like this, it has been, and is generally, I might almost say universally believed by the mass of our Countrymen, that the right of fishing on the Banks of Newfoundland, or as it is popularly called, the Grand Bank, was the great boon acquired, as it respected the fisheries, by the treaty of 1783.—While unquestionably the fisheries of the Banks of Newfoundland, no more belonged exclusively in possession, or the right of controul, either to Great Britain or the United States than the air of Heaven is the patent property of both, or either of them, with the power to dole out its use to such other Nations, as agree to conform to the stipulations they may please to prescribe for its enjoyment.—if any thing was gained or secured on this head, it undoubtedly was, the  Coast fisheries on the shores of the British Provinces,—This is the fishery which will now come under discussion at least, if not into contest between the two Countries—It is highly important that correct ideas of its value and extent should be entertained; and perhaps these could not be more perspicuously traced than by taking a relative view of it, compared with the mode of prosecuting, and the importance of the Bank fishery.—this I will now briefly attempt, confident if in doing it I should be reiterating to you the communication of facts, of a knowledge of which you are already in possession, the motive will bring along with it its own sufficient apology.—
The Bank fishery is carried on in vessels generally of from 70 to 90 tons, burthen, and manned with eight or ten men each—they commence their voyages early in March  and continue in this employment until the last of October, in which time they make two and sometimes three fares to the United States, bringing their fish home to be cured.—the produce of these trips if successful, after paying the shoresmen the expense of making or curing, generally furnishes a sufficient quantity of dried fish to load the vessel for Europe.—these vessels employed in fishing, require Cables of from 160 to 180 fathoms in length,—they must always keep their sails bent to the yards, so as to be ready in case of accident to the Cable, or to any of those adverse occurrences to which tempests, or the casualties incident to anchoring nearly in mid-ocean must expose them.—they purchase salted clams for bait, which they procure at considerable expense and take with them from the United States.—they fish night and day when the fish bite well, which is not always the case, and haul their Cod in a depth of water of from 45 to 55 fathoms.—after catching, they head and open the fish, and place them in the hold in an uncured, and consequently in some degree in a partially perishing state—and after having obtained a fair or freight, return with it to the United States to be cured or dried & prepared for exportation; but before this is done, or they can be landed, the fish is always more or less deteriorated becomes softer, and part of it makes an inferior quality of fish, called Jamaica fish, which is generally one third less in price than what is considered as merchantable fish.—and the proportion of this Jamaica fish is much greater than it would have been, had the fish been dried and cured shortly after having been taken, as is the case with the Coast and Bay fishery—in addition to which, these vessels employed in the Bank fishery have to make two and sometimes three voyages to the United States to procure fish enough ultimately to load them for Europe in addition to which  this and  are unavoidably obliged, to prosecute their business with a great comparative expense as to the wear and tear of their vessels, and loss of time, and with an increased degree of hazard, both as to safety and success.—
The Coast, and Labrador fisheries, are prosecuted in vessels of from 40 to 120 tons burthen, carrying a number of men, according to their respective sizes in about the same proportion as the vessels on the Bank fishery,—They commence their voyages in May, and get on the fishing ground about the 1st. of June, before which time, Bait cannot be obtained.—this Bait is furnished by a small species of fish called Capling, which strike in shore at that time, and are followed by immense shoals of Cod-fish which feed upon them.—each vessel selects its own fishing ground, along the coasts of the Bay of Chaleur,—the Gulf of St. Laurence,—the Straits of Bellisle—the Coast of Labrador, and even as far as Cumberland Island and the entrance of Hudsons Bay.—thus improving a fishing ground reaching in extent from the 45th. to the 68th. degree of North Latitude—
In choosing their situation, the fishermen generally seek some sheltered and safe harbour or cove, where they anchor in about 6 or 7 fathoms water—unbend their sails, stow them below—and literally making themselves at home, dismantle and convert their vessels into habitations at least as durable, as those of the Ancient Scythians.—they then cast a net over the stern of the vessel, in which a sufficient number of Capling are soon caught to supply them with bait from day to day.—Each vessel is furnished with four or five light boats according to her size, and number of men, each boat requiring two men;—they leave the vessel early in the morning, and seek the best or a sufficiently good spot for fishing, which is frequently found within a few rods of their vessel, and very rarely more than one or two miles distant from it, where they haul the fish as fast as they can pull their lines, and sometimes it is said, the fish have been so abundant as to be gaft, or scooped into the boats without even a hook or line; and the fishermen also say, that the Cod-fish have been known to pursue the Capling in such numbers quantities, and with such voracity, as to run in large numbers quite out of water, on to the shores.—
The boats return to the vessels about 9 o’Clock in the morning at breakfast.—put their fish on board and salt and split them, and after having fished several days, by which time the salt has been sufficiently struck in the fish first caught, they carry them on shore, and spread and dry them on the rocks or temporary flakes.—this routine is followed every day, with the addition of attending to such as have been spread, and carrying on board and stowing away those that have become sufficiently cured, until the vessel is filled with dried fish fit for an immediate market, which is generally the case by the middle or last of August, and with which she then proceeds immediately to Europe, or returns to the united States—and this fish thus caught, and cured, is esteemed the best that is brought to market, and for several years previous to that of 1808.—was computed to furnish three fourth parts of all the dried fish exported from the United States.—
This fishery was also about that time taking a new form, which would have had a double advantage both in point of profit and extension, for some of our merchants were beginning to send their large vessels to the Labrador Coast and its vicinity, to receive there, from small fishing boats they employed, or purchased from, cured fish, to load their vessels with immediately for Europe; thus saving so great an expense in getting the fish to market abroad, as would in a short time have given our merchants a command of the European markets, and would have also afforded an encouragement, to a small but very numerous boat-fishery, which from receiving the pay for their labor on the spot, could not fail to have been very greatly excited and increased;—and enabling the persons concerned in the exportation from the coast, to receive at home the proceeds of their adventures from abroad, about as early as the Bank fish could have been put into a state, fit to be exported from the United States.—in addition to which we were prosecuting a very productive salmon and mackarel fishery in the same vicinity, as most of the Pickled fish of this description, we have had received for some years prior to the war, were caught on those shores.—
This Coast fishery then, most highly important and invaluable as I think it must be admitted to be, even from the foregoing hasty and imperfect sketch of it, merits every possible degree of attention and effort for its preservation on the part of the Government of the United States.—the refusal of the British Commissioners to renew, or recognize the stipulation of the treaty of 1783 respecting it, and the notification, I hope not formally given, that it would not here after be permitted without an equivalent, are alarming indications in reference to the future peaceable prosecution of this fishery, and of the dispositions of the British Government with regard to it.—
The difference of expression used in the third article of the Treaty of Peace of 1783, as to the right of fishing on the Banks of Newfoundland, and the liberty of fishing on the Coasts of the British Provinces in North America, however it might have originated, affords a diversity of expression, which in the present instance will be seized upon, and be made to give to the Partizans of Great Britain, and of the Provinces, a popular colour of justice in support of their argument, when they contend, as I think they probably will do, that in so important a compact, this variance of language could not have been a matter of accident,—that if precision in the use of terms in their most literal sense, is any where to be expected, it is certainly to be looked for, in an instrument which is to form the paramount law between two nations whose clashing interests have brought them into collision, and which is generally framed by men of the most distinguished talents of each party, the acuteness of whose perception is always kept in full play, by the intending pretensions they have respectively to consult and sustain,—and that therefore a distinction was made, and was intended to be made, at the time of the Negotiation between a right derived from the God of Nature, and to be exercised on the common field of his bounty, the great high-way of Nations; and the liberty, permission, or indulgence, as they will phrase it, to continue the exercise of an employment on the Coasts, at the very doors, and within the peculiar and especial jurisdiction of another Nation.—the one, according to this doctrine, being a right inherent, and not to be drawn in question,—the other a sufferance open to modification, or denial altogether, subsequently to a war, according to the will or the interests of the party originally acceding to it.—
This liberty, for the expression of the Treaty, in the discussion between the two nations must be admitted, whether it operate adversely or favorably to us, rests for its continuance, either as we assert, on the ground of right, as an anterior possession and a perpetual franchise, or as the British will contend on the existence of the treaty of ’83.—the first ground is to be supported on the view taken of it in your own letter, and that which you had the goodness to communicate to me—and even on the second, admitting, pro forma, that a declaration of war, does ipso facto, abrogate all previous treaty stipulations brought into contest by it, unless tacitly or expressly renewed by a new treaty, to be an acknowledged principle of inter National law, still the right in question would I believe rest untouched and unaffected; altho’ I know not, with what degree of decision or determination, the negation of a future use of the Coast fisheries was brought forward in the negotiations at Ghent by the British Commissioners.
But while on the one hand, the coupling the offer to treat for a renewal of the liberty of the Coast fisheries for an equivalent, with a proposition, also to treat for a renewal of the right of the free navigation of the Mississippi also for an equivalent, unless as has been suspected, they were made with the insidious purpose of obtaining an admission that both had already ceased to exist, shews the confidence they would wish to appear to entertain, in the soundness of their position, that the war had extinguished both the right and the liberty; for the former, the free Navigation of the Mississippi, if force of language and repetition, are to have any weight could not well have been placed on a stronger basis,—it being very expressly and explicitly contracted for, in the treaty of 83.—recognized in that of 94, and again mentioned in a provisional article in 1796:——still the ôô, still on the other hand, the omission in the new treaty, to state that the treaty of 83 had expired, or been annulled, and a reference having been made to it in several instances, is a Yet stronger evidence that they did consider that treaty as remaining in existence, and of consequence entitled to respect and observance, in all such of its provisions as had not been specially contravened in the new treaty.—
A liberty was recognized by the treaty of 1783 for the Inhabitants of the United States to prosecute the fisheries on the coasts of British North America, with the exception of the Island of Newfoundland; not only where the parties had been accustomed to use them, but where British fishermen not only did, but might thereafter, (that is subsequently to the date of the Treaty,) prosecute them—and this right, for it had now become a right of liberty; or use, demanded by the one party, and admitted and acknowledged by the other, was wholly without limits as to its duration, and could then only cease, or the limitation take effect, on the happening of one of three events.—that is, by the surrender of the party possessing the right,—the annulment of the Treaty which confirmed it; or by an usurped, and an unjustifiable exercise of power on the one part, in defiance of the right, of the other, and in violation of those common principles of good faith which can alone regulate the intercourse between Nations.—but the surrender of this right has not been made, and will not be made by the United States—and the Treaty of 1783 has not been annihilated by the existence of the war, because the Parties have not only, not agreed to abrogate it, but have expressly referred to it, and in the Treaty of Ghent made a provision to carry the stipulations as to boundaries of the Treaty of ’83 more fully and completely into effect,—now it being an uncontroverted principle of the law of evidence, that the whole must be admitted, if a part is received, unless some reciprocal and mutual agreement exists to the contrary, and as no such stipulation does exist in the present case, the Treaty of 1783 is as I should contend, even by the shewing of the British Commissioners themselves, still in existence, with all the rights and liberties incident to it, and of consequence with the full, and free use, to the Inhabitants of the United States of the fisheries, as formally recognized, and secured, to the United States by that Treaty.—
This is the construction, whether to be supported on this ground, or any other, which I hope the Government of our Country will maintain.—it is a right most highly important to the eastern section, and indeed to the present and future naval, and commercial powers of the United States,—and should the British Ministry, or the Colonial Authorities attempt to interdict this fishery, as I think they now will, to the Inhabitants of the United States, The Government ought, And I trust will take, the most prompt and effectual measures, to obtain and enforce a renewal, or recognition of this right as it has heretofore existed.—It is a gem which should never be surrendered, nor can it ever be abandoned by any Statesmen alive to the interests of their Country.——Compared in its consequences with a free right of navigating the Mississippi—it is even a much more unequal stake, than would be “six french rapiers imponed against six Barbary horses.”—
The right of navigating the Mississippi since the acquisition of Louisiana, and the possession of both sides of the River by the United States; and when the difficulties of the ascending navigation are considered, and the jealousy and inconveniences which the subjects of Great Britain must experience from attempting to avail of it, can be of little value to her, except as in its higher branches, and on the Missouri, it may facilitate the prosecution of the fur trade.—this trade however altho’ it employs a large number of persons never has been very important to the nation, and must from the operation of unavoidable causes gradually lessen and in the course of a few years probably recede altogether from the great rivers.—She has therefore, notwithstanding the opinion of two of the American Commissioners, and her own probable pretensions of fairness, given up nothing in point of value compared with the fisheries, which upon the same ground she is undoubtedly desirous of fortifying herself in withholding.—
In compliance with the intimation you had given me, I have commented on this subjects at much greater length even than I had contemplated at the outset, especially perhaps too minutely, when I recollect, that a part of it at least must be so much better understood at Quincy than by myself; but the account of the recent state of these fisheries, and the mode in which they were prosecuted I thought might not be unacceptable to you.—my information With regard to them has in general been derived from respectable sources on which I can rely, never having had any direct interest or concern in the fisheries myself.—I have not attempted to apply the principles of public law to the questions respecting them, because the few books of this description which I possess are still at Washington, and since the rising of the Council I have not had time to make any research elsewhere; and because I presume this part of the business will be placed under the hands of those who will have both the means, and the ability to do it ample justice.—
I had intended also in reference to the Treaty of 1814 to have made some few remarks on the interdiction it may occasion of a trade between the United States and the British Ports in India, and on its operation upon the contested boundary on our north eastern frontier, so far as regards the right of possession, to the Islands of Dudley, Moose, and Frederick in the Bay of Passamaquoddy,—I have however already so unduly trespassed on your patience, that I will only not omit noticing them altogether.—
Both these objects attach to them some importance, but compared in point of value with the possession of the fisheries, perhaps in a ratio not much greater, than the bullion in the Mint at Philadelphia would bear to the ore in the mines of Peru.—
If it be true, as it undoubtedly is, that in the absence of treaty stipulations every nation has a right to controul, or interdict altogether to others a trade with its own Dominions; then this trade to British Ports in India, the agreement respecting it in 1794, having expired by its own terms, is perfectly within the regulation of the Government of Great Britain without any reference to our wishes, our profit, or advantage.—It has gone, by our omission to renew the treaty of 94, under which it was prosecuted with benefit, and was beginning to afford a new emolument to us, by our availing of The letter of the Treaty, which allowed a trade from British India, to “America,” to prosecute a trade between Bengal and the Spanish and Portuguese ports in South America.—this was a trade not contemplated at the time the Treaty was made, and the liberty to engage in it is not possessed by the English East India Company under its charter; but had Mr Jays treaty been continued or renewed, I know not how the British Government, or the Company could have got clear of the construction which permitted it to vessels of the United States.—
The direct trade to our own Ports, was advantageous to us, inasmuch altho’ principally carried on with specie, inasmuch as it gave employment to our large ships,—to the most respectable of our Navigators, and the best of our seamen,—as it consumed & took off considerable quantities of our provisions, & besides supplying us with cheap fabrics for domestic use, furnished us also with many important articles of export, which in small parcels, but in the aggregate to an important amount, eventually found their way to So. America, the West Indies, the Mediterranean and the North of Europe.—We were also gradually feeling our way, & becoming possessed of a knowledge of some articles of export from hence, which the loftiness or the laziness of the Companys servants had over-looked.—and although specie formed the principal part of the capital of these voyages, popular opinion to the contrary notwithstanding, this circumstance to my view, offered little or no objection to it; for I have no belief that such a trade in specie can be injurious to a country, until the drain of it becomes so excessive, as materially to advance the price of the precious metals in consequence of the abduction of them, and when this is the case the disease will bring its own remedy, the trade will immediately stop of itself, because the profits on it have not been so large as to allow of its prosecution at any great additional expense.—
But as this trade to the British Ports in India furnished revenue to the English Government,—money and animation to the Native manufacturers—as we generally received goods of a less valuable fabric than those prepared for the India Company; and as even in the opinion of some of the Governors General, I believe Lord Mornington; and Lord Cornwallis, this trade was profitable to the English as well as ourselves, it is not improbable, after the fit of ill-humour may have passed away, that it will again return to us, from a sense of their own advantage in renewing it; without discovering trop d’empressment for its attainment, any opening for securing it on a treaty basis, should be embraced, as nearly on the terms of the treaty of 94 as may be practicable; for the voyage is both too distant and expensive to be undertaken upon occasional licences, or to depend upon the will or caprice of the local authorities in India.—
The contested Islands in the Bay of Passamaquoddy, are valuable to us, as now possessing a population of from 2000 to 2500 persons, and as affording greater facilities than the Main in prosecuting the trade in Gypsum, or Plaster of Paris; of which there were received from thence in some years in vessels of the United States about 30,000. Tons, being three quarters of the whole quantity taken from the Bay of Fundy where it is principally found.—The Islands are also valuable, from enabling us the better to carry on a boat fishery, principally in Pollock, a fish well adapted for the West India market, and which are caught in great quantities in the currents near those Islands.—But the points of this subject must be now well understood, as they have been under consideration in the Papers, and between the State and General Governments, and the British Government and its Provinces, nearly since the peace of 1783.—for the discussion respecting them began I believe with Governor Hancock in 1786, and has been continued under every administration of the General Government until the present.—
When at Washington I had made this Subject a topick of inquiry, supposing it might come within the scope of my official duty to attend to it,—but I will not now dilate on it—It is a question of right, not to be governed by the received principles of National Law, where Rivers form boundaries, but by the fair construction of the Article which refers to it in the Treaty of ’83, and lies I think in a nut-shell.—if the ancient charter of Nova Scotia granted, in 1621.—the jurisdiction exercised antecedently to the commencement of the Revolutionary War, and the old Maps of the Province can be brought in evidence in support of the British Claim, the question is I think decided at once.—if these things cannot be done, the Islands belong to us.
The English view of the subject has been more distinctly stated in a work of Nathl Atcheson printed at London in 1808, than in any other publication I have seen.—
Feeling persuaded that in avowing the hope that all these objects may be disposed of in such  manner, as best to confirm the rights, and secure the interests of the United States, I shall unite fully in sentiment with yourself—I have the honor to remain Sir / with great Consideration /  Your very Respectful & Obedt Servt.
James Lloyd.